            Case 2:15-cv-01100-DSC Document 58 Filed 10/11/18 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MUNICIPALITY OF MONROEVILLE,                        )
TOWNSHIP OF EAST BRANDYWINE,                        )
and TOWNSHIP OF WEST BRADFORD, on                   )
behalf of themselves and all others similarly       )
situated,                                           )
                                                    )
                Plaintiffs,                         )
                                                    )
       v.                                           )      2:15cv1100
                                                    )      Electronic Filing
VERIZON PENNSYLVANIA LLC and                        )
VERIZON COMMUNICATIONS INC.,                        )
                                                    )
                Defendants.                         )


                                     ORDER OF COURT

       AND NOW, this 11th day of October, 2018, in accordance with the discussions with

counsel at the status conference held on this date, IT IS ORDERED that a Status Conference

with counsel is set for Wednesday, November 7, 2018, at 4:00 p.m. in Courtroom No. 7A,

Seventh Floor, Joseph F. Weis, Jr., Federal Courthouse, 700 Grant Street, Pittsburgh, PA 15219.

Out-of-town counsel may participate by telephone.



                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge


cc:    Edwin J. Kilpela, Esquire
       Gary F. Lynch, Esquire
       Jamisen A. Etzel, Esquire
       Natausha M. Horton, Esquire
       Michael F. Eichert, Esquire
       Bruce C. Fox, Esquire
       Andrew J. Horowitz, Esquire

       (Via CM/ECF Electronic Mail)
